Exhibit 99.5 (An Israeli Corporation) 2 (An Israeli Corporation) 2 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Statement of Financial Position as of December 31, 2010 and 2009 F-3- F-4 Consolidated Statement of Loss for the year ended December31, 2010 F-5 Consolidated Statement of Comprehensive Loss for the year ended December31, 2010 F-6 Consolidated Statement of Changes in Equity (Capital Deficiency) for the years ended December31, 2010 and 2009 F-7 Consolidated Statement of Cash Flows for the year ended December31, 2010 F-8- F-9 Notes to Consolidated Financial Statements F-10- F-52 Report of Independent Registered Public Accounting Firm To the Shareholders of We have audited the consolidated statements of financial position of 012 Smile Telecom Ltd. (the “Company”)as of December 31, 2010 and 2009, the related consolidated Statement of changes in equity (capital deficiency) for the years ended December31, 2010 and 2009 and the consolidated statements of loss, comprehensive loss, and cash flows for the year ended December 31, 2010. These consolidated financial statements are the responsibility of the Company’s Board of Directors and management. Our responsibility is to express an opinion on these financial statements based on our integrated audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by the Company’s Board of Directors and management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above, present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and changes in equity (capital deficiency) for the years ended December 31, 2010 and 2009, and the results of its operations and its cash flows for the year ended December 31, 2010, in conformity with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). Tel-Aviv, Israel
